PER CURIAM.
On appeal by the defendant below from conviction of carrying a concealed firearm, it is contended the trial court erred in denying the defendant’s motion to suppress evidence (a hand gun) which it is argued was the product of an illegal search of his person, and that the evidence was insufficient to support the judgment. Those contentions having been considered by this court in the light of the record and briefs and found to be without merit, the judgment appealed from is affirmed.
Affirmed.